Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 16/304,806 filed on 11/27/2018 is in response to Applicant’s arguments/remarks and claims amendment filed 12/22/2020. Applicant’s response has been given full consideration. 
Claims Amendments
In the response filed on 12/22/2020 Applicant has amended the claims of the application. Claim 1 has been amended by reciting that the sulfur-carbon composite has a core-shell structured coating form. Claim 5 has also been amended to recite Si is carried under ultrasonically condition and S3 by ball mixing. The status of the claims stand as follows:
Currently amended 		1, 5, 7-8
Original 			2-4
Previously presented		6, 9, 11
Canceled 			10
Claims 1-9, 11 are currently pending in this application. 
Withdrawal of Claim Rejection – 35 USC § 112
The rejection of Claim 7 under 112(b) has been overcome by the amendment of Claim 7 whose dependence has been changed to Claim 6 which recite the concentration of the acid. Therefore, the rejection has been withdrawn. 

Withdrawal of Claims Rejection – 35 USC §103
The rejection of Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (Long-life high-efficiency lithium/sulfur batteries from sulfurized carbon nanotube cathode in Journal of Material Chemistry, A, 2015 vol. 3, page 10127-10133) has been overcome by the amendment of the claim. Therefore, the rejection has been withdrawn. 
The rejection of Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (Long life high-efficiency lithium/sulfur batteries from sulfurized carbon nanotube cathode in Journal of Material Chemistry, A, 2015 vol. 3, page 10127-10133) in view of Tomar et al (U.S. PG Publication 2018/0166737) has been overcome by the amendment of the claims. The rejection has therefore, been withdrawn. 
Upon further consideration a new rejection is made and presented in this Office Action. Claim 5 is now rejected under 103 over Yan in view of Schoo and Tour. Similarly the rejection of the dependent Claims 6-7, 9 has also been modified to address the rejection of Claim 5 upon which the claims depend. 
Claim Rejections – 35 USC §103
The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior Office Action.

Claim 1-3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (Long-life high-efficiency lithium/sulfur batteries from sulfurized carbon nanotube cathode in Journal of Material Chemistry, A, 2015 vol. 3, page 10127-10133; original copy provided in the Information Disclosure Statement, IDS, filed 11/27/2018; hereafter Yan)
This rejection has been presented in the previous Office Action dated 10/07/202 and is maintained in this Office Action. 
Regarding Claim 1 Yan discloses sulfurized carbon nanotube material, SCNT, (Yan page 10127 col. 2 paragraph 2, page 10128 col. 1 paragraph 2) considered equivalent to the sulfur-carbon composite, and the sulfurized carbon nanotube material comprise of carbon nanotube which is refluxed in mixture of concentrated sulfuric acid and nitric acid, equivalent to step S1 of Claim 5, to form oxygen-containing groups on the carbon nanotube surface (Yan page 10128 col 1 paragraph 2), and the oxygen-containing groups are hydroxyl groups (-OH) and carboxyl groups (-COOH) (Yan page 10127 col. 2 paragraph 1), and Yan also discloses the presence of C-O and C=O bonds (i.e. from - C-OH and COOH) confirmed by Fourier transform infrared spectroscopy (Yan page 10129 col. 1 paragraph 2), considered equivalent to the carbon-based material wherein a surface of is modified with hydroxyl and carboxyl groups; and the surface oxidized carbon nanotube is mixed with colloidal sulfur to form sulfurized carbon nanotube (Yan page 10128, col. 1 paragraph 2). Yan discloses the oxygen-containing groups on the carbon nanotube surface (Yan page 10128 col 1 paragraph 2), and the oxygen-containing groups are hydroxyl groups (-OH) and carboxyl groups (-COOH) (Yan page 10127 col. 2 paragraph 1), and the surface oxidized carbon nanotube is mixed with colloidal sulfur to form sulfurized carbon nanotube (Yan page 10128, col. 1 paragraph 2) and a thin layer of sulfur is formed on the carbon nanotube (Yan page 10128 col 2. Paragraph 2); thus the sulfur-carbon composite has a core-shell structure as is recited in amended Claim 1. 
Yan discloses the carbon nanotubes after treated with concentrated sulfuric acid and nitric acid were found to have active groups 19.7 wt% (Yan page 10128 col. 2 paragraph 2), the active groups are the functional groups -OH and -COOH groups. Yan is silent that the -OH and -In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05 II A)
Regarding Claim 2 Yan discloses the carbon based material is carbon nanotubes (Yan page 10127 col. 1, col. 2 paragraph 2).
Regarding Claim 3 Yan discloses the sulfur immobilized on the surface of the functionalized carbon nanotube was 68 wt% (Yan page 10128 col. 2 paragraph 3), which is included in the claimed range of 1:1 to 1:9.
Regarding Claim 11 Yan discloses a lithium/sulfur battery from the sulfurized carbon nanotube (Yan Title, Abstract) and manufacturing a button cell battery having a cathode with the sulfurized carbon nanotube material as cathode active material, a lithium anode, and an electrolyte (Yan page 10128 col. 1 and 2).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (Long-life high-efficiency lithium/sulfur batteries from sulfurized carbon nanotube cathode in Journal of Material Chemistry, A, 2015 vol. 3, page 10127-10133; original copy provided in the Information Disclosure Statement, IDS, filed 11/27/2017) in view of Manthiram et al. (U.S. PG Publication 2013/0164625)

The discussion of Yan as applied to Claim 1 is fully incorporated here and is relied upon for the limitation of Claim 4.
Regarding Claim 4 Yan is silent about the diameter of the sulfurized carbon nanotube material. Manthiram discloses a sulfur-carbon composite and method of synthesizing (Manthiram Fig. 1, paragraph 0018), the carbon can be carbon/graphite powders, porous carbon/graphite particles, carbon nanotubes, carbon nano fibers, graphene (Manthiram paragraph 0058), forming aggregated of sulfur surrounded by network of carbon material (Manthiram paragraph 0063), and the aggregates have diameter of less than 10 micrometer in diameter (Manthiram paragraph 0063) and the carbon have a diameter of less than 150 nanometers in diameter or between 10 and 100 nanometers (Manthiram paragraph 0063); thus the sulfur-carbon composite have a diameter that overlaps with the claimed range of 0.1 µm to 20 µm. Manthiram discloses the sulfur-carbon composite has excellent conductivity and electrochemical stability (Manthiram paragraph 0064). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have made the sulfurized carbon material to have the diameter in the disclosed range of Manthiram who teaches that such a composition in such a diameter range has excellent conductivity and electrochemical stability. This .

Claim 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (Long-life high-efficiency lithium/sulfur batteries from sulfurized carbon nanotube cathode in Journal of Material Chemistry, A, 2015 vol. 3, page 10127-10133; original copy provided in the Information Disclosure Statement, IDS, filed 11/27/2018; hereafter Yan) in view of Schoo et al. (U.S. PG Publication 2018/0159133) and Tour et al. (U.S. PG Publication 2018/0183041). 

Regarding Claim 5
Yan discloses the carbon nanotube material comprise of carbon nanotube which is refluxed in mixture of concentrated sulfuric acid and nitric acid (Yan page 10128 col 1 paragraph 2). Yan, however, is silent that the process is carried under ultrasonication conditions. Schoo discloses activation of carbon nanotubes by reaction with sulfuric acid and nitric acid and the speed of the reaction can be increased by performing the reaction at elevated temperature as well as ultrasonically stirring the solution (Schoo paragraph 0040). Instant Specification also discloses in S1 preparing a surface-modified carbon-based material can be carried by treating a carbon-based material with a mixed solution of nitric acid and sulfuric acid, or sulfuric acid; and S1 may be carried out at 90.degree. C. to 120.degree. C. (Specification as originally filed page 14) and heating treatment or ultrasonication can be used (Specification as originally filed page 14). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the invention to have modified the method of Yan by the teaching of Schoo and to have used ultrasonication instead of heating since ultrasonication is also an energetic process as heating (Schoo paragraph 0040). According to the MPEP such a modification is considered equivalent to use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143 I C). 
Yan discloses the so formed sulfurized carbon nanotube was treated at 300 °C in a vacuum oven (Yan page 10128 col. 1 paragraph 2), equivalent to the drying step S2 of Claim 5, and the surface oxidized carbon nanotube is mixed with colloidal sulfur to form sulfurized carbon nanotube (Yan page 10128, col. 1 paragraph 2) considered equivalent to the compositing step S3 of Claim 5. 
Yan discloses the oxygen-containing groups on the carbon nanotube surface (Yan page 10128 col 1 paragraph 2), and the oxygen-containing groups are hydroxyl groups (-OH) and 
Yan discloses the carbon nanotubes after treated with concentrated sulfuric acid and nitric acid were found to have active groups 19.7 wt% (Yan page 10128 col. 2 paragraph 2), the active groups are the functional groups -OH and -COOH groups. Yan is silent that the -OH and -COOH groups are included in amount of 3% to 10% by weight based on the total weight of the carbon nanotubes. Yan, however, discloses the active groups on carbon nanotubes surface act as growth points for sulfur preparation (Yan page 10128 col. 2 paragraph 2); thus recognizing the amount of the -OH and -COOH active groups as result effective variable that controls the amount of the sulfur incorporated in the carbon nanotubes. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have optimized the result effective variable of the amount of the hydroxyl and carboxyl groups to achieve the optimum amount of sulfur in the sulfurized carbon nanotube, considered equivalent to the sulfur-carbon composite. According to the MPEP, “Where the general conditions of a claim are disclosed In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). (MPEP 2144.05 II A)
Regarding Claim 8 Schoo discloses the method of reacting the sulfuric acid and nitric acid is carried by ultrasonically stirring (Schoo paragraph 0040). 

Claim 6-7, 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (Long-life high-efficiency lithium/sulfur batteries from sulfurized carbon nanotube cathode in Journal of Material Chemistry, A, 2015 vol. 3, page 10127-10133; original copy provided in the Information Disclosure Statement, IDS, filed 11/27/2017 in view of Schoo et al. (U.S. PG Publication 2018/0159133)) and Tour et al. (U.S. PG Publication 2018/0183041) and further in view of Sato et al. (U.S. PG Publication 2009/0001326)

The discussion of Yan, Schoo and Tour as applied to Claim 5 above is fully incorporated here and is relied upon for the limitations of the claims in this section.
Regarding Claim 6 Yan discloses the carbon nanotubes were refluxed in a mixture of concentrated nitric acid and sulfuric acid (Yan page 10128 col. 1 paragraph 2), but is silent about the mixing ratio of the nitric acid and sulfuric acid.
Sato discloses the oxidation of carbon nanotubes in a liquid phase (Sato paragraph 0098) by a mixture of concentrated sulfuric acid and concentrated nitric acid (Sato paragraph 0122), and the ratio of the concentrated sulfuric and concentrated nitric acid is set to 1:10 to 10:1 (Sato paragraph 0123) a range that overlaps with the claimed range of 1:1 to 0:1, and the concentration of the acid a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).
Regarding Claim 7 Yan is silent about the amount of the carbon nanotube, considered equivalent to the carbon-based material, mixed with the mixture of concentrated sulfuric acid and nitric acid. Sato discloses the carbon nanotube is mixed in a concentrated sulfuric acid/nitric acid mixed solution in amount of 0.01 wt% to 10 wt% (Sato paragraph 0123). This range significantly overlaps with the claimed range of ac the MPEP, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff.\ 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).
Regarding Claim 9 Sato discloses Sato discloses the carbon nanotube mixed in a concentrated sulfuric acid/concentrated nitric acid is reacted at a temperature of 0 to 150 °C (Sato paragraph 0123). This range incudes the claimed range 90 °C to 120 °C. According to the MPEP, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)” (MPEP 2144.05).
Response to Argument
Applicant has amended Claim 1 and 5 in the response filed on 12/22/2020, and argues that the prior art does not teach the limitation of the amended claim (Remarks page 5-6). Examiner notes that the prior art of Yan teaches the surface oxidized carbon nanotube is mixed with colloidal sulfur to form sulfurized carbon nanotube (Yan page 10128, col. 1 paragraph 2).  Yan teaches the carbon nanotube were treated with hydrogen peroxide, and sulfur dissolved in carbon disulfide solution was then added dropwise to form pristine SCNTs, and during such a process carbon disulfide  reacted with hydrogen peroxide and formed colloidal sulfur, and lastly the sample was heat treated at 300 ºC in vacuum oven for 5 h (Yan page 10128 col. 1 paragraph 2) and after being treated at 300  ºC for 5 hours most of the bulk sulfur was evaporated and a dense thin layer of sulfur was formed on the carbon nanotube surfaces (Yan page 10128 col. 2 paragraph 2), and the X-ray photoelectron spectroscopy indicates the presence of peak at 164.2 eV in the S 2p3/2 spectrum corresponded to elemental sulfur, and an additional peak at 163.8 eV in the S 2p3/2 spectrum was slightly lower than that of the elemental sulfur revealing possible presence of the S-C species (Yan page 10129 col. 2 paragraph 1). 
The presence of the elemental sulfur is indicative of sulfur atoms on the surface of the carbon nanotube that are not chemically bonded to the carbon nanotube; thus the sulfur-carbon composite has a core-shell structured coating form as is recited in amended Claim 1, where sulfur atoms are present in elemental form and not chemically bonded to the carbon nanotubes. Furthermore, the possible presence of S-C species has been disclosed, but the chemically bonded 
Applicant also argues that the SCNTs of Yan do not contain 3 to 10% by weight of hydroxyl groups and carboxyl groups that are not bonded to sulfur, and do not have a core-shell structured coating form or loaded from (Remarks page 7). Yan discloses the carbon nanotubes after treated with concentrated sulfuric acid and nitric acid were found to have 19.7 wt% active function groups -OH and -COOH  but Yan is silent that the -OH and -COOH groups are included in amount of 3% to 10% by weight based on the total weight of the carbon nanotubes. Yan, however, discloses the active groups on carbon nanotubes surface act as growth points for sulfur preparation (Yan page 10128 col. 2 paragraph 2) and recognizes the amount of the -OH and -COOH active groups as result effective variable that controls the amount of the sulfur incorporated in the carbon nanotubes. According to the MPEP such a result effective variable can be optimized by routine experimentation, (MPEP 2144.05 II A):  and so the amount of the hydroxyl and carboxyl groups can be optimized to achieve the optimum amount of sulfur in the sulfurized carbon nanotube, considered equivalent to the sulfur-carbon composite. 
Regarding Claim 5 Yan is silent about the reaction of the sulfuric acid and the nitric acid and the carbon nanotubes is carried under ultrasonic conditions. Therefore, the amendment of Claim 5 overcomes the rejection of the claim over Yan. Therefore, a new reference of Schoo et al. (U.S. PG Publication 2018/0159133) is applied that teaches the new limitation of ultrasonically mixing the acids and the carbon nanotubes. 
Claim 5 has also been amended to recite the new limitation of the mixing of the functionalized carbon nanotubes of S1 is mixed with sulfur by ball mixing. A new reference of Tour et al. (U.S. PG Publication 2018/0183041) is applied that teaching ball Tour discloses 
The rejection of the dependent claims have also been accordingly modified. Therefore, the combined teaching of the disclosure of Yan and the supporting secondary references render the claims obvious.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918.  The examiner can normally be reached on 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR M KEKIA/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722